DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 03 August 2021, amendments have been made to claim 1, and claims 1-8 remain pending in the application.
New in this Office Action are 112(b), 102, and 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 5 recite the limitation “the second stack” in which claim 2 depends on claim 1 that recites “a pair of second stacks”. Therefore, this limitation in claims 2 and 5 may refer to either one of the pair of second stacks, and it is indefinite which one of the pair that claims 2 and 5 set a further limitation on. For purposes of compact prosecution, the examiner 

Claim Rejections - 35 USC § 102
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (US 2014/0050958 A1). Hereinafter referred to as Kwon.
Regarding claim 1, Kwon discloses a stack type jelly roll (1 Fig. 10, “stack structures of electrode assemblies” [0067]) for a secondary battery (“battery cell 100” [0110], which “includes… an electrode assembly” [0110]), comprising:
a first stack formed at a predetermined region from a center to an outer side (“jelly-roll type electrode stack 73” [0092], 73 Fig. 10 where electrode stack 73 is disposed from a center to an outer side of the electrode assembly 10) and including a 1-1-th electrode which is any one of a cathode and an anode (“negative electrode 20” [0090], 20 Fig. 10), a 2-1-th electrode which is the other of the cathode and the anode (“positive electrode 30” [0090], 30 Fig. 10), and a first separator having a winding form (“separating film 40” [0090], 40 Fig. 10); and
a pair of second stacks (“Z-folded type unit cell 71” [0092], pair of 71 in Fig. 10) formed at a predetermined region from one side and an opposite side of the first stack to an outer side, respectively (Fig. 10 shows the formation of Z-folded type unit cells being in outer ends of electrode stack 73 disposed at the center) and including a 1-2-th electrode which is any one of a cathode and an anode (“negative electrode 20” [0090], 20 Fig. 10), a 2-2-th electrode which is the other of the cathode and the anode (“positive electrode 30” [0090], 30 Fig. 10), and a second separator extending outward from one end and an opposite end of the first separator (“separating 
Regarding claim 2, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 1 above, and further comprising a third stack formed from an outermost side of the second stack to an outermost side of the stack type jelly roll (“stacked and folded type (winding type) electrode stack 72” [0089], 72 Fig. 9 where electrode stack 72 winds from an outer side of the Z-folded electrode stack 71 towards a center where the outermost side of electrode stack 73 is located) and including a 1-3-th electrode which is any one of a cathode and an anode (“positive electrode 30” [0090], 30 Fig. 9 ), a 2-3-th electrode which is the other of the cathode and the anode (“negative electrode 20” [0090], 20 Fig. 9), and a third separator having a winding form (“separating film 40” [0090], 40 Fig. 9 that connects with Z-folded electrode stack 71 and winds inward toward a center).
Regarding claim 3, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 1 above, and wherein the first stack is configured by performing winding (“A jelly-roll type electrode assembly may be formed by… spirally winding the separating film” [0010]) based on a 1-1-th electrode disposed at a center of the first separator (Fig. 10 where negative electrode 20 within electrode stack 73 is disposed at the stack’s center) in a state where a plurality of 1-1-th electrodes are disposed on one side of an upper surface of the first separator (see copy of Fig. 10 below and location of negative electrode 20 with respect to the Separator film) so as to be spaced apart from each other by a predetermined distance (Fig. 10 indicates that the predetermined distance is the thickness of the negative electrode 20) and a plurality of 2-1-th electrodes are disposed on the other side of a lower surface of the first separator (see copy of Fig. 10 below and location of positive electrode 30 with respect to the Separator film) so as to be 

    PNG
    media_image1.png
    669
    912
    media_image1.png
    Greyscale

Regarding claim 4
Regarding claim 6, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 2 above, wherein the third stack is configured by performing winding based on a 1-3-th electrode disposed at a center of the third separator (location of “Separator film” in copy of Fig. 9 below) in a state where a plurality of 1-3-th electrodes are disposed on one side of an upper surface of the third separator (see copy of Fig. 9 below where positive electrode 30 is on the upper surface of the Separator film) so as to be spaced apart from each other by a predetermined distance (Fig. 9 indicates that the predetermined distance is the thickness of the positive electrode 30) and a plurality of 2-3-th electrodes are disposed on the other side of a lower surface of the third separator (see copy of Fig. 9 below where negative electrode 20 is on the lower surface of the Separator film)  so as to be spaced apart from each other by a predetermined distance (Fig. 9 indicates that the predetermined distance is the thickness of the negative electrode 20), and 
the 2-3-th electrode is disposed at an outermost side of the third stack (see copy of Fig. 9 below where a negative electrode 20 is disposed on top of an outermost side of the separator film 40).

    PNG
    media_image2.png
    606
    932
    media_image2.png
    Greyscale

Regarding claim 7, Kwon discloses a battery cell (“battery cell 100” [0110]) including the stack type jelly roll for a secondary battery of claim 1 (“includes… an electrode assembly” [0110]).
Regarding claim 8, Kwon discloses a battery pack (“battery pack” [0116]) including the stack type jelly roll for a secondary battery of claim 1 (“battery cell may be used individually, or two or more such battery cells may be included” [0116]).

Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0050958 A1) as applied to claim 2 above, and further in view of Kwon et al (US 2014/0342215 A1). Hereinafter referred to as Kwon ‘2215
Regarding claim 5, Kwon discloses all of the limitations for the stack type jelly roll as set forth in claim 2 above, but does not disclose wherein a thickness of the second stack in a stack 
However, Kwon ‘2215 discloses a stack type jelly roll for a secondary battery (“electrode assembly” [0004]) comprising a first stack including a 1-1-th electrode which is any one of a cathode or an anode, a 2-1-th electrode which is the other of the 1-1-th electrode, and a first separator having a winding form (“jelly-roll type electrode assembly is prepared by winding the long sheet type cathode and the long sheet type anode in a dense state such that the jelly-roll type electrode assembly has a circular or oval structure” [0007]), a second stack including a 1-2-th electrode which is any one of a cathode or an anode, a 2-2-th electrode which is the other of the 1-2-th electrode, and a second separator having a Z shape folded form (“stacked/folded type electrode assembly is configured to have a structure in which pluralities of cathodes and anodes having a predetermined size are stacked in a state in which separators are disposed respectively between the cathodes and the anodes to as to constitute a bi-cell or full-cell and then… is folded” [0009]), and a third stack including a 1-3-th electrode which is any one of a cathode or an anode, a 2-3-th electrode which is the other of the 1-3-th electrode, and a third separator having a winding form (“jelly-roll type electrode assembly is prepared by winding the long sheet type cathode and the long sheet type anode in a dense state such that the jelly-roll type electrode assembly has a circular or oval structure” [0007]). Kwon ‘2215 teaches wherein a thickness of the second stack in a stack direction is larger than or equal to the sum of the thickness of the first stack and the third stack in the stack direction (“As the number of stacked electrode plates is increased, the thickness of a bi-cell is increased” [0012] in comparison to the jelly-roll or wound type), which results in an increased capacity of the electrode assembly in proportion to the increase in number of unit cells which are folded and an improvement in energy density ([0020]).
.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721